ACCEPTED
                                                                                                                                           01-15-00565-CV
                                                                                                                                FIRST COURT OF APPEALS
Appellate Docket Number: 01-15-00565-CV                                                                                                 HOUSTON, TEXAS
                                                                                                                                      7/17/2015 4:27:56 PM
                                                                                                                                     CHRISTOPHER PRINE
Appellate Case Style:         County of Galveston, Texas                                                                                            CLERK

                        Vs.
                              Triple B Services, LLP

Companion Case No.:




Amended/corrected statement:                         DOCKETING STATEMENT (Civil)
                                              Appellate Court:1st Court of Appeals
                                         (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: County of Galveston, Texas                               First Name:        Paul
First Name:                                                                 Middle Name: A.
Middle Name:                                                                Last Name:         Ready
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Galveston County Legal Department

Pro Se:                                                                     Address 1:         722 Moody Ave.
                                                                            Address 2:         5th Floor
                                                                            City:              Galveston
                                                                            State:     Texas                        Zip+4:   77550-2317
                                                                            Telephone:         409-770-5562              ext.
                                                                            Fax:       409-770-5560
                                                                            Email:     paul.ready@co.galveston.tx.us
                                                                            SBN:       24066514

I. Appellant                                                                II. Appellant Attorney(s)
   Person       Organization (choose one)                                           Lead Attorney
Organization Name: County of Galveston, Texas                               First Name:        Robert
First Name:                                                                 Middle Name: B.
Middle Name:                                                                Last Name:         Boemer
Last Name:                                                                  Suffix:
Suffix:                                                                     Law Firm Name: Galveston County Legal Department

Pro Se:                                                                     Address 1:         722 Moody Ave.
                                                                            Address 2:         5th Floor




                                                                 Page 1 of 10
                                                         City:              Galveston
                                                         State:     Texas                     Zip+4:     77550-2317
                                                         Telephone:         409-770-5562            ext.
                                                         Fax:       409-770-5560
                                                         Email:     Bob.Boemer@co.galveston.tx.us
                                                         SBN:       02550550

I. Appellant                                             II. Appellant Attorney(s)
   Person       Organization (choose one)                        Lead Attorney
Organization Name: County of Galveston, Texas            First Name:        Barry
First Name:                                              Middle Name: C.
Middle Name:                                             Last Name:         Willey
Last Name:                                               Suffix:
Suffix:                                                  Law Firm Name: Galveston County Legal Department

Pro Se:                                                  Address 1:         722 Moody Ave.
                                                         Address 2:         5th Floor
                                                         City:              Galveston
                                                         State:     Texas                     Zip+4:     77550-2317
                                                         Telephone:         (409) 770-5562          ext.
                                                         Fax:       (409) 770-5560
                                                         Email:     Barry.Willey@co.galveston.tx.us
                                                         SBN:       00788670

III. Appellee                                            IV. Appellee Attorney(s)
    Person      Organization (choose one)                        Lead Attorney
Organization Name: Triple B Services, LLP                First Name:        William
First Name:                                              Middle Name: B.
Middle Name:                                             Last Name:         Davis
Last Name:                                               Suffix:
Suffix:                                                  Law Firm Name: Andrews Myers, PC
Pro Se:                                                  Address 1:         3900 Essex Lane, Suite 800
                                                         Address 2:
                                                         City:              Houston
                                                         State:     Texas                     Zip+4:     77027-5198
                                                         Telephone:         (713) 850-4200          ext.
                                                         Fax:       (713) 850-4211
                                                         Email:     wdavis@andrewsmyers.com
                                                         SBN:       24067569

III. Appellee                                            IV. Appellee Attorney(s)
    Person      Organization (choose one)                        Lead Attorney
Organization Name: Triple B Services, LLP                First Name:        W.
First Name:                                              Middle Name: Jason
                                                Page 2 of 10
Middle Name:                                         Last Name:         Walker
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Andrews Myers, PC
Pro Se:                                              Address 1:         3900 Essex Lane, Suite 800
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77027-5198
                                                     Telephone:         (713) 850-4200          ext.
                                                     Fax:       (713) 850-4211
                                                     Email:     jwalker@andrewsmyers.com
                                                     SBN:       00798568

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Triple B Services, LLP            First Name:        Robert
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Plessala
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Andrews Myers, PC
Pro Se:                                              Address 1:         3900 Essex Lane, Suite 800
                                                     Address 2:
                                                     City:              Houston
                                                     State:     Texas                     Zip+4:     77027-5198
                                                     Telephone:         (713) 850-4200          ext.
                                                     Fax:       (713) 850-4211
                                                     Email:     rplessala@andrewsmyers.com
                                                     SBN:       16069200

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Triple B Services, LLP            First Name:        John
First Name:                                          Middle Name: A.
Middle Name:                                         Last Name:         Buckley
Last Name:                                           Suffix:    Jr.




                                            Page 3 of 10
Suffix:                                              Law Firm Name: Greer, Herz & Adams, LLP
Pro Se:                                              Address 1:         One Moody Plaza, 18th Floor
                                                     Address 2:
                                                     City:              Galveston
                                                     State:     Texas                    Zip+4:   77550-7947
                                                     Telephone:         (409) 797-3200         ext.
                                                     Fax:       (409) 766-6424
                                                     Email:     jbuckley@greerherz.com
                                                     SBN:       03300500

III. Appellee                                        IV. Appellee Attorney(s)
    Person      Organization (choose one)                    Lead Attorney
Organization Name: Triple B Services, LLP            First Name:        Stephen
First Name:                                          Middle Name: G.
Middle Name:                                         Last Name:         Schulz
Last Name:                                           Suffix:
Suffix:                                              Law Firm Name: Greer, Herz & Adams, LLP
Pro Se:                                              Address 1:         One Moody Plaza, 18th Floor
                                                     Address 2:
                                                     City:              Galveston
                                                     State:     Texas                    Zip+4:   77550-7947
                                                     Telephone:         (409) 797-3200         ext.
                                                     Fax:       (409) 766-6424
                                                     Email:     sschulz@greerherz.com
                                                     SBN:       17848300




                                            Page 4 of 10
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case): Governmental Immunity

Date order or judgment signed: June 23, 2015                             Type of judgment: Interlocutory Order
Date notice of appeal filed in trial court: June 25, 2015
If mailed to the trial court clerk, also give the date mailed:
Interlocutory appeal of appealable order:        Yes      No
If yes, please specify statutory or other basis on which interlocutory order is appealable (See TRAP 28):
Tex. Civ. Prac. & Rem. Code § 51.014(a)(8)
Accelerated appeal (See TRAP 28):                Yes     No
If yes, please specify statutory or other basis on which appeal is accelerated:
Tex. R. App. P. 28.1(a)

Parental Termination or Child Protection? (See TRAP 28.4):              Yes     ■   No

Permissive? (See TRAP 28.3):                      Yes       No
If yes, please specify statutory or other basis for such status:


Agreed? (See TRAP 28.2):                           Yes      No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:           Yes     No
If yes, please specify statutory or other basis for such status:


Does this case involve an amount under $100,000?             Yes        No
Judgment or order disposes of all parties and issues:        Yes        No
Appeal from final judgment:                                  Yes         No
Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?       Yes    No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                   Yes        No               If yes, date filed:
Motion to Modify Judgment:              Yes        No               If yes, date filed:
Request for Findings of Fact            Yes       No                If yes, date filed:
and Conclusions of Law:
                                       Yes        No                If yes, date filed:
Motion to Reinstate:
                                        Yes       No                If yes, date filed:
Motion under TRCP 306a:
Other:                                  Yes       No
If other, please specify:

VII. Indigency Of Party: (Attach file-stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:        Yes        No               If yes, date filed:

Contest filed in trial court:          Yes        No               If yes, date filed:

Date ruling on contest due:

Ruling on contest:       Sustained            Overruled            Date of ruling:

                                                                    Page 5 of 10
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?            Yes        No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                           Bankruptcy Case Number:




IX. Trial Court And Record

Court:     122nd Judicial District Court                              Clerk's Record:
County: Galveston                                                     Trial Court Clerk:        District   County
Trial Court Docket Number (Cause No.): 14-CV-0031                     Was clerk's record requested?           Yes         No
                                                                      If yes, date requested: June 25, 2015
Trial Judge (who tried or disposed of case):                          If no, date it will be requested:
First Name:       John                                                Were payment arrangements made with clerk?
Middle Name:                                                                                                        Yes    No       Indigent
Last Name:        Ellisor
                                                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:
Address 1:         600 59th Street, Suite 4304
Address 2 :
City:              Galveston
State:    Texas                       Zip + 4: 77551-4196
Telephone:     (409) 766-2275           ext.
Fax:      (409) 770-6265
Email: John.Ellisor@co.galveston.tx.us



Reporter's or Recorder's Record:

Is there a reporter's record?              Yes   No
Was reporter's record requested?           Yes   No

Was there a reporter's record electronically recorded?    Yes       No
If yes, date requested:

If no, date it will be requested:
Were payment arrangements made with the court reporter/court recorder?          Yes      No     Indigent




                                                                Page 6 of 10
   Court Reporter                               Court Recorder
   Official                                     Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                        Zip + 4:
Telephone:                               ext.
Fax:
Email:

X. Supersedeas Bond
Supersedeas bond filed:       Yes       No        If yes, date filed:

Will file:    Yes        No


XI. Extraordinary Relief

Will you request extraordinary relief (e.g. temporary or ancillary relief) from this Court?             Yes       No
If yes, briefly state the basis for your request:


XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, 10th, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                             Yes        No

If no, please specify:A second mediation would not be helpful until the jurisdictional issue in this appeal is resolved.
Has the case been through an ADR procedure?               Yes           No
If yes, who was the mediator? Jerry Hoover
What type of ADR procedure? Mediation
At what stage did the case go through ADR?              Pre-Trial            Post-Trial   Other

If other, please specify:

Type of case? Governmental Immunity
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
This appeal seeks final dismissal on de novo review because a County's immunity from suit is not waived for a claim of lost efficiency damages in a
breach of contract cause of action.

How was the case disposed of?        Other
Summary of relief granted, including amount of money judgment, and if any, damages awarded. none
If money judgment, what was the amount? Actual damages:
Punitive (or similar) damages:

                                                                        Page 7 of 10
Attorney's fees (trial):
Attorney's fees (appellate):
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?        Yes      No
Does judgment have language that one or more parties "take nothing"?          Yes       No
Does judgment have a Mother Hubbard clause?         Yes       No
Other basis for finality?
Rate the complexity of the case (use 1 for least and 5 for most complex):       1       2     3         4   5
Please make my answer to the preceding questions known to other parties in this case.             Yes       No
Can the parties agree on an appellate mediator?      Yes      No
If yes, please give name, address, telephone, fax and email address:
Name                           Address                      Telephone                       Fax                      Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:     Paul A. Ready



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.

Docket Number: none                                                            Trial Court:

  Style:

     Vs.




                                                              Page 8 of 10
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)
The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Associations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees. More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app.org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?                   Yes      No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal?      Yes   No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program.

If you have not previously filed an affidavit of Indigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S. Department of Health and Human Services Federal Poverty Guidelines?                Yes       No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at http://aspe.hhs.gov/poverty/06poverty.shtml.

Are you willing to disclose your financial circumstances to the Pro Bono Committee?        Yes       No
If yes, please attach an Affidavit of Indigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://www.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description of the issues to be raised on appeal, the relief sought, and the applicable standard of review, if known (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).
This appeal seeks final dismissal on de novo review because a County's immunity from suit is not waived for a claim of lost efficiency
damages in a breach of contract cause of action.




XV. Signature




Signature of counsel (or pro se party)                                                    Date:            July 17, 2015



Printed Name: Paul A. Ready                                                               State Bar No.:   24066514



Electronic Signature: /s/ Paul A. Ready
    (Optional)




                                                               Page 9 of 10
XVI. Certificate of Service

The undersigned counsel certifies that this docketing statement has been served on the following lead counsel for all parties to the trial
court's order or judgment as follows on July 17, 2015          .



Signature of counsel (or pro se party)                                   Electronic Signature: /s/ Paul A. Ready
                                                                                (Optional)

                                                                         State Bar No.:      24066514
Person Served
Certificate of Service Requirements (TRAP 9.5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:

Date Served:      July 17, 2015
Manner Served: Email

First Name:       William

Middle Name: B.
Last Name:        Davis
Suffix:
Law Firm Name: Andrews Myers, PC
Address 1:        3900 Essex Lane, Suite 800
Address 2:
City:             Houston
State     Texas                      Zip+4:    77027-5198
 Telephone:       (713) 850-4200     ext.
Fax:      (713) 850-4211

Email:    wdavis@andrewsmyers.com

If Attorney, Representing Party's Name: Triple B Services, LLP




                                                               Page 10 of 10